Cobb, J.
Evidence that two jugs containing six or seven gallons of intoxicating liquor were found in the house of the accused, in a “ dry” county, that she also had fifteen or twenty empty jugs, which apparently had contained whisky, concealed in her house, that the accused admitted that the whisky in the jugs was hers, that certain parties stole a jug of whisky from the house of the accused during her absence, and that nineteen persons at different times had given the accused sums of mouey ranging from fifty cents, to two dollars, “to order” whisky for them, was sufficient to authorize a finding that the accused had violated a municipal ordinance prohibiting the keeping of intoxicating liquors for the purpose of unlawful sale. See Tucker v. Moultrie, 122 Ga. 160.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.